RYDER, Acting Chief Judge.
Michael Jackson challenges costs assessed as part of his sentence. The state concedes that it failed to present evidence in support of the amount imposed as the cost of extradition, $1,105.00, and that the trial court did not inquire into Jackson’s ability to pay. Accordingly, we strike that cost. See Pickrel v. State, 609 So.2d 65 (Fla. 4th DCA 1992). The court also required Jackson to pay an additional $157.78 in court costs without setting forth statutory authority. We strike those costs as well. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc).
Costs stricken and remanded.
LAZZARA and WHATLEY, JJ., concur.